“Defendant moves for dismissal of the petition in this civilian pay case on the jurisdictional ground that plaintiff did not file the suit within six years of the accrual of his claim, as required by 28 U.S.C. § 2501. Plaintiff’s employment in the Department of Agriculture was terminated on July 11, 1969. He pursued an administrative remedy on grounds of racial discrimination, and a decision of the Civil Service Commission Board of Appeals and Review, dated June 9, 1970, adverse to him, reflects the final exhaustion of administrative remedies. He filed the suit here on July 6,1976. Plaintiff has *597not responded to the motion and any response would now be out of time. Therefore, we have nothing before us to suggest the existence of any tolling period, even such a brief one as would suffice under the facts stated.
“Accordingly, upon consideration of the petition, the motion, and the supporting document, but without oral argument, it is ordered
“that the defendant’s motion is granted and the petition is dismissed.”